Citation Nr: 1045463	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial, compensable rating for residuals of a 
right foot fracture, to include an injury to the great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran was afforded a Board hearing, held by the 
undersigned, in April 2010.  A copy of the hearing transcript has 
been associated with the record.

The issues of entitlement to service connection for a left 
hip disorder, bilateral knee disorder, as well as a back 
disorder, each secondary to the Veteran's service-
connected right foot disability, have been raised by the 
record (see Transcript, p. 10; see also March 2010 private 
medical report), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and 
therefore they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that it is necessary to remand the Veteran's 
claim for further development.

Regarding the initial rating claim on appeal, the Veteran was 
last afforded a pertinent VA examination in May 2008.  During his 
Board hearing, the Veteran testified that his service-connected 
disability had worsened since the most recent VA examination of 
record.  When asked if his disability had worsened, the Veteran 
responded that his condition had deteriorated since his VA 
examination.  Further, the Veteran submitted private medical 
evidence to demonstrate that his disability had progressively 
gotten worse.  See Transcript, p. 19.

A March 2010 private report noted that x-ray evidence revealed 
spurring of the dorsum of the first tarsometatarsal joint with an 
increased longitudinal arch of the right foot.  Changes of the 
proximal phalanx, distal aspect, were also noted, suggestive of 
prior injuries on the medial aspect.  The Veteran was diagnosed 
with an altered gait due to contracture of the right foot, with 
lateral weight-bearing on the right foot causing metatarsalgia 
secondary to an altered gait.  See Private report, March 2010.

The Board notes that x-ray evidence was not considered during the 
May 2008 VA examination, and the report noted that there was no 
evidence of a high arch.  See VA examination report, May 2008.

The Veteran has also asserted that the May 2008 examination was 
inadequate, as the examiner failed to address his reports of 
recurrent pain with weight-bearing activities, in addition to 
moderate pain at rest.  See VA Form 21-4138, January 2010.   The 
Board notes that these reports were specifically included in the 
history portion of the examination report, however, during his 
Board hearing, the Veteran maintained that the May 2008 VA 
examiner may not have included his entire reported history.  See 
Transcript, p. 20. 

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
Because the Veteran has claimed that his disability has worsened 
since the May 2008 VA examination, the initial rating claim on 
appeal must be remanded for a current, complete VA examination 
which provides findings that are consistent with applicable 
rating criteria, to include full orthopedic testing.  The medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully informed 
decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see 
also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination so as to determine 
the nature and extent of the service-
connected right foot disability.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all conclusions 
drawn or opinions expressed should be 
provided.  The examiner should conduct all 
necessary diagnostic testing and evaluation 
needed to make the following 
determinations.  Specifically, the examiner 
should address the following:  

a).  Evaluate the nature and severity 
of any orthopedic manifestations of 
the Veteran's service-connected right 
foot disability, including the great 
toe injury.  The range of motion and 
stability of all applicable joints 
should be recorded.  

b).  Indicate whether the Veteran's 
residuals of right foot fracture to 
include great toe injury is productive 
of moderate, moderately severe, or 
severe disability.

c).  Indicate whether the Veteran's 
service-connected right foot 
disability is manifested by 
metatarsalgia.

d).  Indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use of his right foot; to the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion, and when indicating range of 
motion should also indicate at what 
point (in degrees), if any, motion 
becomes painful.  

e).  Comment on the impact of the 
claimed increase in severity of the 
Veteran's right foot disability, if 
any, on his employment and activities 
of daily life.

2.  After undertaking any other development 
deemed appropriate, readjudicate the issue 
on appeal.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



